Citation Nr: 1818561	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  12-10 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  What evaluation is warranted for thoracolumbar degenerative arthritis since September 15, 2009?

2.  What evaluation is warranted for right lower extremity radiculopathy since June 8, 2011?

3.  What evaluation is warranted for left lower extremity radiculopathy since May 19, 2011?

4.  Entitlement to an effective date earlier than September 15, 2009 for the grant of service connection for thoracolumbar spine degenerative arthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Mary E. Rude, Counsel


INTRODUCTION

The Veteran served on active duty and active duty for training from March 1976 to June 1977, October 1987 to February 1988, February 1989 to May 1989, April 1991 to September 1991, March 1992 to June 1992, October 2001 to April 2004, May 2005 to September 2005, and July 10, 2006 to September 12, 2007, with additional service in the National Guard.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The issues of what evaluations are warranted for thoracolumbar spine degenerative arthritis and for bilateral lower extremity radiculopathy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran submitted an informal claim of entitlement to service connection for a lumbar disorder on August 29, 2008, within one year of separation from service.  On September 8, 2008, the Veteran was sent notice informing her that she needed to submit a formal claim within one year.  The appellant was provided a VA Form 21-526 for this purpose.

2.  A formal claim of entitlement to service connection for a back injury was received by VA on September 15, 2009, more than one year after the Veteran's informal claim.

CONCLUSION OF LAW

The criteria for entitlement to an effective date for a grant of service connection for thoracolumbar spine degenerative arthritis prior to September 15, 2009 have not been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. §§ 3.151, 3.155, 3.158, 3.400 (2017); 38 C.F.R. §§ 3.151, 3.155 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that she is entitled to an effective date for the grant of service connection for thoracolumbar spine degenerative arthritis prior to September 15, 2009.  The Veteran has written that she was not aware of the one year limit to file a claim following her release from active duty in 2007 in order to receive an effective date beginning the day after she left active duty.  She wrote in August 2011 that she "thought you had to wait until the doctors finished treating you and had a final diagnosis" before you could apply for service connection.  She wrote that she only learned what was needed to file a claim when she spoke with a VA Medical Center Representative who "extended" her initial year to complete the paperwork, but she was not fully informed that she needed to complete the paperwork herself.

The Veteran finished her most recent period of active duty on September 12, 2007.  On August 29, 2008, a letter was received from the Veteran claiming entitlement to service connection for a back injury and other disorders.  The letter stated "Please accept this as an informal claim..." and that "A formal claim will be submitted within 30 days."

On September 8, 2008, the Veteran was sent notice from VA stating that it had received her informal claim, and that to file a formal claim, she must complete and return the enclosed VA Form 21-526, Veteran's Application for Compensation or Pension.

No formal claim was received by VA until September 15, 2009, when the Veteran submitted a VA Form 21-526, which claimed entitlement to service connection for residuals of a back injury and other disabilities.

The Board has reviewed all of the evidence of record, but is unable to find a basis for an effective date earlier than September 15, 2009.  

The effective date for direct service connection is the day following separation from active service or date entitlement arose if the claim is received within one year after separation from service; otherwise, it will be the date of receipt of claim, or date entitlement arose, whichever is the later.  38 C.F.R. § 3.400(b)(2)(i).

The Board has considered the Veteran's arguments that she was unaware that she needed to submit a claim within one year of separation from service in order to receive benefits effective the day following her separation from active duty.  The record, however, shows that the Veteran submitted an informal claim of entitlement to service connection for a back injury within one year of separation from service.  The Board is unable to assign an earlier effective date not because of the Veteran's failure to contact VA within one year of separation from service, but because she did not follow up her informal claim with a formal claim within one year.

The regulations in effect at the time of the Veteran's August 2008 informal claim stated that any communication that indicated an intent to apply for benefits could be considered an informal claim, and that upon receipt of an informal claim, an application form will be forwarded to the claimant for execution.  If the formal claim is received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2008).

The Veteran's August 2008 informal claim letter specifically stated that it was an informal claim and that a formal claim would subsequently be submitted.  Thereafter, the Veteran was sent notice from VA explaining that a formal claim would have to be submitted within one year and providing her with a copy of VA Form 21-526.  The Veteran therefore had adequate notice of the need to complete this form, but she failed to respond to VA's request within one year of her informal claim.

VA did not receive the Veteran's formal claim until September 15, 2009, which is after the one year period given that a request for a formal claim was issued on September 8, 2008.  There is no indication that the "mailbox rule" would apply, as the Veteran has not asserted that she mailed this application prior to September 8, 2009.  Indeed, the date written on the application next to her signature is September 10, 2009.  38 C.F.R. § 20.305(a) (2008) (A response postmarked prior to the time limit will be accepted as having been timely filed.); see also Rios v. Nicholson, 490 F.3d 928, 930-31 (Fed. Cir. 2007).

After one year passed since the Veteran submitted her informal claim, and after she failed to timely respond with a formal application for benefits, the informal claim was considered abandoned.  The effective date can therefore be no earlier than the date of the subsequent claim, which, in this case, was received on September 15, 2009.  See, e.g., 38 C.F.R. § 3.158; Fleshman v. Brown, 9 Vet. App. 548 (1996) (appellant's failure to provide the missing evidence within one year after being requested to do so resulted in an abandoned claim, a circumstance which cannot give rise to an earlier effective date).

While the Veteran's medical records show that she continued to receive treatment for her lumbar spine disorder during this period at the Hampton VA Medical Center, this treatment alone is not sufficient to constitute a formal claim for benefits.  VA regulations do allow for the receipt of clinical reports of examination or hospitalization to serve as informal claims for increase where the claim is for an already service-connected condition.  38 C.F.R. § 3.157 (2008).  As the Veteran had not yet been granted entitlement to service connection for a lumbar spine disorder prior to September 15, 2009, and as she had very specifically been informed by VA that she needed to complete and submit a VA Form 21-526 within one year in order to continue her claim, the Board is unable to find that receiving VA treatment during this period allows for an earlier effective prior to September 15, 2009.

To the extent that the Veteran has argued that she has had lumbar spine pain and functional limitations since her separation from service to the present that she deserves to be compensated for this time, the Board is bound by the laws and regulations that apply to veterans claims.  38 U.S.C. § 7104 (2012); 38 C.F.R. §§ 19.5, 20.101 (2017).  Given the binding nature of the applicable laws and regulations the Board has no option but to deny entitlement to an effective date prior to September 15, 2009.  The Board has no authority to grant the Veteran's claim on an equitable basis, and the undersigned is required to follow the specific provisions of the controlling law and regulations.  Therefore, the claim is denied.


ORDER

Entitlement to an effective date earlier than September 15, 2009 for the grant of service connection for thoracolumbar spine degenerative arthritis is denied.


REMAND

In July 2016, the Veteran attended a VA examination to assess the current severity of her service-connected thoracolumbar spine degenerative arthritis and bilateral lower extremity radiculopathy.

The examiner indicated that the Veteran's claims file was not reviewed, nor were any other medical records reviewed.  The Veteran and her representative have asserted that this examination was inadequate because the examiner did not have access to the Veteran's medical records, and did not perform or review any diagnostic testing, such as X-rays or nerve conduction studies.  The Board agrees that the failure of the VA examiner to review any of the Veteran's medical records, including review of her past imaging and diagnostic studies, is a significant failing on the part of the VA examiner.  As such, the July 2016 VA examination may not adequately reflect the severity of the Veteran's current symptomatology.

The Board therefore remands these issues so that a new and more thorough VA examination can be conducted.  While on remand, the Veteran is requested to provide VA with any more recent treatment records or authorization to obtain all medical records relevant to the claim.

Accordingly, the case is REMANDED for the following action:

1. Send to the Veteran a letter requesting that she provide sufficient information and a signed and dated authorization, via a VA Form 21-4142 (Authorization and Consent to Release Information) to enable VA to obtain any additional relevant medical records of treatment related to thoracolumbar spine degenerative arthritis and bilateral lower extremity radiculopathy.

2. Obtain all outstanding, pertinent VA treatment records since May 2017.  All records received should be associated with the claims file.  If the AOJ cannot locate any VA or identified private records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  Then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must be given an opportunity to respond.

3. Thereafter, schedule the Veteran for a VA examination to determine the current severity of her thoracolumbar spine degenerative arthritis and bilateral lower extremity radiculopathy.  The examiner must be provided access to all files in Virtual VA and VBMS.  The examiner must specify in the examination report that all files have been reviewed.  Following the examination, the examiner must address the following:

a) If it is found that new imaging studies are medically required to adequately evaluate the Veteran's thoracolumbar spine degenerative arthritis, such studies should be performed with the appellant's consent.

If it is found that a nerve conduction study is required to adequately evaluate the Veteran's radiculopathy, and the appellant consents to such a study, the study should be performed.  If no further diagnostic testing is required to evaluate the Veteran's disability, please explain why.

b) The examiner should conduct range of motion testing of the lumbar spine, specifically noting whether there is objective evidence of pain, weakened movement, excess fatigability, or incoordination on movement, including during flare-ups and after repetitive motion.  If pain on motion is observed, the examiner should indicate the point at which pain begins.

The examiner is to specifically test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.   If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

c) Please discuss whether the Veteran has a diagnosis of intervertebral disc syndrome and whether she has had any incapacitating episodes since September 2009.  An incapacitating episode is defined by regulation as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

d) The examiner should identify the nature and etiology of any neurological pathology related to lumbar degenerative changes.  The examiner must fully describe the extent and severity of those symptoms, including identifying which nerves are involved.  The examiner must provide a full evaluation of the Veteran's lower extremity radiculopathy.

Please specifically discuss the Veteran's assertions that she is unable to sit or stand for long periods of time, and missed work because of inability to walk, and has inability to sleep due to pain and cramps in her legs.

A complete and fully explanatory rationale must be provided for any opinion offered.  If any opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

4. The AOJ must notify the Veteran that it is her responsibility to report for all scheduled examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5. Review all additional evidence and readjudicate the Veteran's claims.  If any benefit sought remains denied, the Veteran and her representative should be furnished with a supplemental statement of the case and be provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


